Citation Nr: 0013768	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  97-29 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a temporary total disability rating for a 
period of convalescence following a hospitalization from 
November 24, 1995, to December 1, 1995.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel

INTRODUCTION

The veteran served on active duty from October 1986 to May 
1994, plus an additional 12-plus years of unconfirmed 
service.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, among other things, denied a 
temporary total disability rating for a period of 
convalescence following a hospitalization from November 24, 
1995, to December 1, 1995.  

A hearing was held before the undersigned Member of the Board 
sitting in Montgomery, Alabama, in November 1998, who was 
designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.  In May 1999, the Board 
remanded the issue to the RO for further development.  The 
requested developments have been accomplished to the extent 
possible and the case is now ready for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran was hospitalized for an exploratory 
laparotomy with adhesion lysis and incidental appendectomy on 
November 24, 1995, and discharged on December 1, 1995.

3.  The report of hospital discharge shows that the veteran 
was discharged in stable condition, ambulating well, 
tolerating fluids well, and maintaining adequate pain 
control.

4.  There is no evidence that the veteran required one month 
of post-surgery convalescence, experienced severe post-
operative residuals, or required house confinement or use of 
a wheelchair or crutches.


CONCLUSION OF LAW

The requirements for entitlement to a temporary total 
disability rating for a one month period of convalescence 
following a hospitalization from November 24, 1995, to 
December 1, 1995, have not been met.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. § 4.30 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of 38 C.F.R. § 4.30, a total rating may 
be granted following hospital discharge, when it is 
established by report at hospital discharge, that entitlement 
is warranted effective from the date of hospital admission, 
and continuing for a period of one, two, or three months from 
the first day of the month following such hospital discharge 
if the hospital treatment of the service-connected disability 
results in:  (1) surgery necessitating post hospital 
convalescence; the initial grant of a total rating will be 
limited to one month with one or two extensions of periods of 
one month each in exceptional cases; (2) surgery with severe 
postoperative residuals shown at hospital discharge, such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight bearing prohibited).  
Initial grants may be for one, two or three months; (3) 
immobilization by cast, without surgery, of one major joint 
or more shown at hospital discharge or performed on an 
outpatient basis with initial grants of one, two or three 
months.  38 C.F.R. § 4.30 (1999).  The United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeal) (the Veterans Claims Court) has 
determined that the inability to return to any employment 
would in fact show a need for continuing convalescence under 
38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-297 
(1995).

A hospital discharge summary reveals that the veteran was 
hospitalized on November 24, 1995, and underwent an 
exploratory laparotomy with adhesion lysis and incidental 
appendectomy.  It was noted that the veteran did well post-
operatively.  He had a return of bowel sounds on post-op day 
two and the nasogastric tube was removed; however, he 
developed distention and nausea after four hours and the 
nasogastric tube was replaced with relief.  Bowel sounds 
continued and he developed positive flatus and had a bowel 
movement on post-op day five, and the nasogastric tube was 
removed on post-op day six.  His diet was advanced without 
difficulty.  At the time of discharge, he was ambulating 
well, tolerating fluids by mouth, and maintaining adequate 
pain control with oral medications.  The staples were removed 
on the day of discharge.  He was discharged in stable 
condition with instructions to follow-up with the surgeon one 
week later.

At a hearing before the Board in November 1998, the veteran 
claimed that he was discharged from the hospital with a 
drainage tube, was examined by the doctor one week after 
discharge, was instructed not to drive for four weeks, and 
was unable to work for two months.  An attempt was made to 
obtain those records; however, none were forthcoming.  It is 
noted that on discharge instructions, given at the time of 
hospital discharge, that he was not to drive or do any heavy 
lifting.  He was otherwise to resume normal activity.  He was 
to have a follow-up appointment in 1 week.  It is not shown 
from the record that the restrictions were otherwise 
continued.

Based on the evidence above, the Board finds that the veteran 
is not entitled to a temporary total rating for a one month 
period of convalescence based on the November 1995 surgery.  
Specifically, there is no mention in the hospital discharge 
summary reflecting a need for any extended convalescence 
time.  In fact, the discharge summary indicated that the 
veteran's condition was stable and he was under good pain 
control.  Although he was instructed to return to the doctor 
one week later, there is no indication of follow-up or the 
need for additional limitation of activity.  In light of the 
failure of the discharge instructions to corroborate the 
allegation that the veteran required a one month period of 
convalescence, the Board must deny the veteran's claim.  

The Board has considered the veteran's testimony that he 
could not drive for four weeks nor work for two months due to 
a limitation in his activities.  However, there is nothing 
inherent in the presence of post-operative symptoms that 
requires a period of convalescence in the absence of a 
medical judgment to that effect.  In addition, the veteran is 
not qualified to determine what state of affairs necessitates 
a month or more of convalescence, nor to proffer his opinion 
on that point as evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Moreover, there is no evidence in the 
record supporting the veteran's contention that his physician 
directed that he not return to work for two months.  Thus, 
the Board concludes that the weight of evidence is against 
the veteran's claim.

In conclusion, inasmuch as there were no significant long 
term limitations imposed upon the veteran with respect to his 
level of activities at the time of hospital discharge, it 
cannot reasonably be found that the abdominal surgery in 
November 1995 necessitated at least one month of 
convalescence.  Moreover, severe postoperative residuals are 
not shown to have been present.  While the veteran no doubt 
experienced pain and other symptoms following the November 
1995 procedure, those symptoms are not shown to have been so 
severe as to warrant the assignment of a temporary total 
rating under 38 C.F.R. § 4.30.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a temporary total disability rating for a 
period of convalescence following a hospitalization from 
November 24, 1995, to December 1, 1995, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

